Exhibit 10.1

FMC CORPORATION

INCENTIVE COMPENSATION AND STOCK PLAN

(Amended and Restated as of February 23, 2006)

SECTION 1. HISTORY AND PURPOSE

1.1. History. In 1995 the Company’s stockholders approved the adoption of the
FMC 1995 Stock Option Plan and the FMC 1995 Management Incentive Plan with
3,000,000 shares of Common Stock available for issuance under the two plans
combined. Effective as of February 16, 2001, the Board merged the FMC 1995
Management Incentive Plan with and into the FMC 1995 Stock Option Plan, and the
FMC 1995 Stock Option Plan was restated as provided herein, and renamed the FMC
Corporation Incentive Compensation and Stock Plan. Also effective as of
February 16, 2001, the Board approved an addition to the authorization of shares
available for issuance under the Plan of 800,000 shares of Common Stock, making
the total shares available for issuance under the Plan 3,800,000 as of that
date.

In 2000, the Committee adopted the FMC Corporation Stock Appreciation Rights and
Phantom Stock Plan to provide equity-based cash compensation to foreign
employees in an effort to reduce the foreign income taxes that would otherwise
be payable by such foreign employees if they received traditional grants under
the Plan. The FMC Corporation Stock Appreciation Rights and Phantom Stock Plan
was merged with and into the Plan effective as of February 16, 2001.

In June 2001, the Company distributed substantially all of the net assets
relative to its machinery business into a separate company. FMC Technologies,
Inc. (“Technologies”). Seventeen percent of FMC’s ownership in Technologies was
sold to the public in June 2001, and the remainder was distributed to FMC
shareholders on December 31, 2001 (the “Spin-off”). As a result of the Spin-off,
each unit of FMC Common Stock was adjusted by a factor of 1.9064045. Therefore,
effective as of December 31, 2001, the total number of shares available for
issuance under the Plan was adjusted to 7,244,377, in accordance with
Section 4.1 of the Plan. Similarly, the Option Price per share of Common Stock
under Stock Options outstanding under the Plan as of December 31, 2001 was
adjusted by a factor of .5245476. Further amendments were approved on
February 23, 2006. The Plan was restated as of February 23, 2006, as provided
herein, to reflect the foregoing changes.

1.2. Purpose. The purpose of the Plan is to give the Company a competitive
advantage in attracting, retaining and motivating officers, employees, directors
and consultants of the Company and its Affiliates.

SECTION 2. DEFINITIONS

2.1. General. For purposes of the Plan, the following terms are defined as set
forth below:

 

  (a) “Affiliate” means a corporation or other entity controlled by, controlling
or under common control with the Company, including, without limitation any
corporation, partnership, joint venture or other entity during any period in
which at least a fifty percent (50%) voting or profits interest is owned,
directly or indirectly, by the Company or any successor to the Company.



--------------------------------------------------------------------------------

  (b) “Award” means a Management Incentive Award, Stock Option, Stock
Appreciation Right, Performance Unit, Restricted Stock or other award authorized
under the Plan.

 

  (c) “Award Cycle” means a period of consecutive fiscal years or portions
thereof designated by the Committee over which Awards are to be earned.

 

  (d) “Board” means the Board of Directors of the Company.

 

  (e) “Business Unit” means a unit of the business of the Company or its
Affiliates as determined by the Committee and the CEO.

 

  (f) “Capital Employed” means operating working capital plus net property,
plant and equipment.

 

  (g) “Cause” means (1) “Cause” as defined in any Individual Agreement to which
the participant is a party, or (2) if there is no such Individual Agreement, or,
if it does not define “Cause”: (A) the participant having been convicted of, or
pleading guilty or nolo contendere to, a felony under federal or state law;
(B) the Willful and continued failure on the part of the participant to
substantially perform his or her employment duties in any material respect
(other than such failure resulting from Disability), after a written demand for
substantial performance is delivered to the participant that specifically
identifies the manner in which the Company believes the participant has failed
to perform his or her duties, and after the participant has failed to resume
substantial performance of his or her duties within thirty (30) days of such
demand; or (C) Willful and deliberate conduct on the part of the participant
that is materially injurious to the Company or an Affiliate; or (D) prior to a
Change in Control, such other events as will be determined by the Committee. The
Committee will, unless otherwise provided in an Individual Agreement with the
participant, determine whether “Cause” exists.

 

  (h) “CEO” means the Company’s chief executive officer.

 

  (i) “Change in Control” and “Change in Control Price” have the meanings set
forth in Sections 14.2 and 14.3, respectively.

 

  (j) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

 

  (k) “Committee” means the Compensation and Organization Committee of the
Board, or such other committee as the Board may from time to time designate.

 

-2-



--------------------------------------------------------------------------------

  (l) “Common Stock” means (1) the common stock of the Company, par value $.10
per share, subject to adjustment as provided in Section 4.1 Shares Available for
Issuance; or (2) if there is a merger or consolidation and the Company is not
the surviving corporation, the capital stock of the surviving corporation given
in exchange for such common stock of the Company.

 

  (m) “Company” means FMC Corporation, a Delaware corporation.

 

  (n) “Covered Employee” means a participant who has received a Management
Incentive Award, Restricted Stock or Performance Units, who has been designated
as such by the Committee and who is or may be a “covered employee” within the
meaning of Section 162(m)(3) of the Code in the year in which the Management
Incentive Award, Restricted Stock or Performance Units are expected to be
taxable to such participant.

 

  (o) “Disability” means, unless otherwise provided by the Committee,
(1) “Disability” as defined in any individual agreement to which the participant
is a party, or (2) if there is no such individual agreement, or, if such
agreement does not define “Disability,” then “Disability” shall be determined in
accordance with the Company’s long-term disability plan.

 

  (p) “Dividend Equivalent Rights” means the right to receive cash, Stock
Options, Stock Appreciation Rights or Performance Units, as determined by the
Committee, in an amount equal to any dividends that would have been paid on a
Stock Option, Stock Appreciation Right or a Performance Unit, as applicable,
with Dividend Equivalent Rights if such Stock Option, Stock Appreciation Right
or Performance Unit, as applicable, was a share of Common Stock held by the
participant on the dividend payment date. Unless the Committee determines that
Dividend Equivalent Rights will be paid in cash as of the dividend payment date,
such Dividend Equivalent Rights, once credited, will be converted into an
equivalent number of Stock Options, Stock Appreciation Rights or Performance
Units, as applicable; provided, however, that the number of shares subject to
any Award will always be a whole number. Unless otherwise determined by the
Committee as of the dividend payment date, if a dividend is paid in cash, the
number of Stock Options, Stock Appreciation Rights or Performance Units into
which a Dividend Equivalent Right will be converted will be calculated as of the
dividend payment date, in accordance with the following formula:

(A x B)/C

in which “A” equals the number of Stock Options, Stock Appreciation Rights or
Performance Units with Dividend Equivalent Rights held by the participant on the
dividend payment date, “B” equals the cash dividend per share and “C” equals the
Fair Market Value per share of Common Stock on the dividend payment date. Unless
otherwise determined by the Committee as of the dividend payment date, if a
dividend is paid in property other than cash, the number of Stock Options,

 

-3-



--------------------------------------------------------------------------------

Stock Appreciation Rights or Performance Units, as applicable into which a
Dividend Equivalent Right will be converted will be calculated, as of the
dividend payment date, in accordance with the formula set forth above, except
that “B” will equal the fair market value per share of the property which the
participant would have received if the Stock Option, Stock Appreciation Right or
Performance Unit, as applicable, with Dividend Equivalent Rights held by the
participant on the dividend payment date was a share of Common Stock.

 

  (q) “Effective Date” means February 16, 2001, the date the Plan was adopted by
the Board. The Board’s adoption of the increase of 800,000 shares (later
adjusted to be an additional 1,525,123 shares as a result of the Spin-off) of
Common Stock reserved for issuance under the Plan is also effective as of
February 16, 2001.

 

  (r) “Eligible Individuals” means officers, employees, directors and
consultants of the Company or any of its Affiliates, and prospective employees,
directors and consultants who have accepted offers of employment, membership on
a board or consultancy from the Company or its Affiliates, who are or will be
responsible for or contribute to the management, growth or profitability of the
business of the Company or its Affiliates, as determined by the Committee.

 

  (s) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

 

  (t) “Expiration Date” means the date on which an Award becomes unexercisable
and/or not payable by reason of lapse of time or otherwise as provided in
Section 6.2 Expiration Date.

 

  (u) “Fair Market Value” means, except as otherwise provided by the Committee,
as of any given date, the closing price for the shares on the New York Stock
Exchange for the specified date (as of 4:00 p.m. Eastern Standard Time or
Eastern Daylight Savings Time, whichever is then in effect), or, if the shares
were not traded on the New York Stock Exchange on such date, then on the next
preceding date on which the shares were traded, all as reported by such source
as the Committee may select.

 

  (v) “Grant Date” means the date designated by the Committee as the date of
grant of an Award.

 

  (w) “Incentive Stock Option” means any Stock Option designated as, and
qualified as, an “incentive stock option” within the meaning of Section 422 of
the Code.

 

  (x) “Individual Agreement” means a severance, employment, consulting or
similar agreement between a participant and the Company or one of its
Affiliates.

 

  (y) “Management Incentive Award” means an Award of cash, Common Stock,
Restricted Stock or a combination of cash, Common Stock and Restricted Stock, as
determined by the Committee.

 

-4-



--------------------------------------------------------------------------------

  (z) “Net Contribution” means for a Business Unit, its operating profit
after-tax, less the product of (1) a percentage as determined by the Committee;
and (2) the Business Unit’s Capital Employed.

 

  (aa) “Nonqualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.

 

  (bb) “Notice” means the written evidence of an Award granted under the Plan in
such form as the Committee will from time to time determine.

 

  (cc) “Performance Goals” means the performance goals established by the
Committee in connection with the grant of Management Incentive Awards,
Restricted Stock or Performance Units as set forth in the Notice. In the case of
Qualified Performance-Based Awards, Performance Goals will be set by the
Committee within the time period prescribed by Section 162(m) of the Code and
related regulations, and will be based on Net Contribution, or such other
performance criteria selected by the Committee, including, without limitation,
the Fair Market Value of the Common Stock, the Company’s or a Business Unit’s
market share, sales, earnings, costs, productivity, return on equity or return
on Capital Employed.

 

  (dd) “Performance Units” means an Award granted under Section 12 Performance
Units.

 

  (ee) “Plan” means the FMC Corporation Incentive Compensation and Stock Plan,
as set forth herein and as hereinafter amended from time to time.

 

  (ff) “Qualified Performance-Based Award” means a Management Incentive Award,
an Award of Restricted Stock or an Award of Performance Units designated as such
by the Committee, based upon a determination that (1) the recipient is or may be
a Covered Employee; and (2) the Committee wishes such Award to qualify for the
Section 162(m) Exemption.

 

  (gg) “Restricted Stock” means an Award granted under Section 11 Restricted
Stock.

 

  (hh) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

 

  (ii) “Stock Appreciation Right” means an Award granted under Section 10 Stock
Appreciation Rights.

 

  (jj) “Stock Option” means an Award granted under Section 9 Stock Options.

 

  (kk) “Termination of Employment” means the termination of the participant’s
employment with, or performance of services for, the Company and any of its
Affiliates. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among the Company and its Affiliates will not be
considered Terminations of Employment.

 

-5-



--------------------------------------------------------------------------------

  (ll) “Vesting Date” means the date on which an Award becomes vested, and, if
applicable, fully exercisable and/or payable by or to the participant as
provided in Section 6.3 Vesting.

 

  (mm) “Willful” means any action or omission by the participant that was not in
good faith and without a reasonable belief that the action or omission was in
the best interests of the Company or its Affiliates. Any act or omission based
upon authority given pursuant to a duly adopted resolution of the Board, or,
upon the instructions of the CEO or any other senior officer of the Company, or,
based upon the advice of counsel for the Company will be conclusively presumed
to be taken or omitted by the participant in good faith and in the best
interests of the Company and/or its Affiliates.

2.2. Other Definitions. In addition, certain other terms used herein have
definitions given to them in the first place in which they are used.

SECTION 3. ADMINISTRATION

3.1. Committee Administration. The Committee is the administrator of the Plan.
Among other things, the Committee has the authority, subject to the terms of the
Plan:

 

  (a) To select the Eligible Individuals to whom Awards are granted;

 

  (b) To determine whether and to what extent Awards are granted;

 

  (c) To determine the amount of each Award;

 

  (d) To determine the terms and conditions of any Award, including, but not
limited to, the option price, any vesting condition, restriction or limitation
regarding any Award and the shares of Common Stock relating thereto, based on
such factors as the Committee will determine;

 

  (e) To modify, amend or adjust the terms and conditions of any Award, at any
time or from time to time;

 

  (f) To determine to what extent and under what circumstances Common Stock and
other amounts payable with respect to an Award will be deferred; and

 

  (g) To determine under what circumstances an Award may be settled in cash or
Common Stock or a combination of cash and Common Stock.

The Committee has the authority to adopt, alter and repeal administrative rules,
guidelines and practices governing the Plan, to interpret the terms and
provisions of the Plan, any Award, any Notice and any other agreement relating
to any Award and to take any action it deems appropriate for the administration
of the Plan.

 

-6-



--------------------------------------------------------------------------------

3.2. Committee Action. The Committee may act only by a majority of its members
then in office unless it allocates or delegates its authority to a Committee
member or other person to act on its behalf. Except to the extent prohibited by
applicable law or applicable rules of a stock exchange, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any other person or persons. Any such allocation or delegation may be
revoked by the Committee at any time.

Any determination made by the Committee or its delegate with respect to any
Award will be made in the sole discretion of the Committee or such delegate. All
decisions of the Committee or its delegate are final, conclusive and binding on
all parties.

3.3. Board Authority. Any authority granted to the Committee may also be
exercised by the full Board. To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action will
control.

SECTION 4. SHARES

4.1. Shares Available For Issuance. The maximum number of shares of Common Stock
that may be delivered to participants and their beneficiaries under the Plan
will be 7,244,337. Shares subject to an Award under the Plan may be authorized
and unissued shares or may be treasury shares.

The maximum number of shares of Common Stock that may be subject to Management
Incentive Awards, Restricted Stock and Performance Units is 1,755,062 shares of
Common Stock. [Note that this number includes 455,062 shares subject to
Management Incentive Awards, Restricted Stock and Performance Units awarded
prior to February 23, 2006, as well as 1,300,000 shares that are available for
future grant as Management Incentive Awards, Restricted Stock and Performance
Units awarded on or after February 23, 2006.]

No Award will be counted against the shares available for delivery under the
Plan if the Award is payable to the participant only in the form of cash, or if
the Award is paid to the participant in cash.

To the extent any Award is forfeited, any Stock Option (or Stock Appreciation
Right) terminates, expires or lapses without being exercised or any Stock
Appreciation Right is exercised for cash, the shares of Common Stock subject to
such Award will again become available for delivery in connection with new
Awards under the Plan. To the extent any shares of Common Stock subject to an
Award are tendered back prior to April 20, 2011 (or, if later, the 10th
anniversary of the latest re-approval of this clause by the Company’s
stockholders) or not delivered because such shares are (in either case) used to
satisfy an applicable tax-withholding obligation, such shares will again become
available for delivery in connection with new Awards under the Plan.

In the event of any corporate event or transaction, (including, but not limited
to, a change in the number of shares of Common Stock outstanding), such as a
stock split, merger, consolidation, separation, including a spin-off or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of

 

-7-



--------------------------------------------------------------------------------

such term in Section 368 of the Code) or any partial or complete liquidation of
the Company, the Committee may make such substitution or adjustments in the
aggregate number, kind, and price of shares reserved for issuance under the
Plan, and the maximum limitation upon any Awards to be granted to any
participant, in the number, kind and price of shares subject to outstanding
Awards granted under the Plan and/or such other equitable substitution or
adjustments as it may determine to be appropriate; provided, however, that the
number of shares subject to any Award will always be a whole number. Such
adjusted price will be used to determine the amount payable in cash or shares,
as applicable, by the Company upon the exercise of any Award. [Note that as a
result of the Spin-off, for any Stock Options granted on or before December 31,
2001, the Option Prices for such Stock Options have been adjusted by a factor of
.5245476 pursuant to this Section 4.1.]

4.2. Individual Limits. No participant may be granted Stock Options and Stock
Appreciation Rights covering in excess of 500,000 shares of Common Stock in any
calendar year, provided, however that his prohibition shall not apply to the
extent Common Stock subject to a Stock Option granted prior to December 31,
2001, when adjusted as a result of the Spin-off, exceeded 500,000 shares for an
individual participant in a calendar year. The maximum aggregate amount with
respect to each Management Incentive Award, Award of Performance Units or Award
of Restricted Stock that may be granted, or, that may vest, as applicable, in
any calendar year for any individual participant is 500,000 shares of Common
Stock, or the dollar equivalent of 500,000 shares of Common Stock, provided,
however that this prohibition shall not apply to awards granted prior to
December 31, 2001, to the extent that when adjusted as a result of the Spin-off,
the limits in this sentence are exceeded.

SECTION 5. ELIGIBILITY

Awards may be granted under the Plan to Eligible Individuals. Incentive Stock
Options may be granted only to employees of the Company and its subsidiaries or
parent corporation (within the meaning of Section 424(f) of the Code).

SECTION 6. TERMS AND CONDITIONS OF AWARDS

6.1. General. Awards will be in the form and upon the terms and conditions as
determined by the Committee, subject to the terms of the Plan. The Committee is
authorized to grant Awards independent of, or in addition to other Awards
granted under the Plan. The terms and conditions of each Award may vary from
other Awards. Awards will be evidenced by Notices, the terms and conditions of
which will be consistent with the terms of the Plan and will apply only to such
Award.

6.2. Expiration Date. Unless otherwise provided in the Notice, the Expiration
Date of an Award will be the earlier of the date that is ten (10) years after
the Grant Date or the date of the participant’s Termination of Employment.

6.3. Vesting. Each Award vests and becomes fully payable, exercisable and/or
released of any restriction on the Vesting Date. The Vesting Date of each Award,
as determined by the Committee, will be set forth in the Notice.

 

-8-



--------------------------------------------------------------------------------

SECTION 7. QUALIFIED PERFORMANCE-BASED AWARDS

The Committee may designate a Management Incentive Award, or an Award of
Restricted Stock or an Award of Performance Units as a Qualified
Performance-Based Award, in which case, the Award is contingent upon the
attainment of Performance Goals.

SECTION 8. MANAGEMENT INCENTIVE AWARDS

8.1. Management Incentive Awards. The Committee is authorized to grant
Management Incentive Awards, subject to the terms of the Plan. Notices for
Management Incentive Awards will indicate the Award Cycle, any applicable
Performance Goals, any applicable designation of the Award as a Qualified
Performance-Based Award and the form of payment of the Award.

8.2. Settlement. As soon as practicable after the later of the Vesting Date and
the date any applicable Performance Goals are satisfied, Management Incentive
Awards will be paid to the participant in cash, Common Stock, Restricted Stock
or a combination of cash, Common Stock and Restricted Stock, as determined by
the Committee. The number of shares of Common Stock payable under the stock
portion of a Management Incentive Award will equal the amount of such portion of
the award divided by the Fair Market Value of the Common Stock on the date of
payment.

SECTION 9. STOCK OPTIONS

9.1. Stock Options. The Committee is authorized to grant Stock Options,
including both Incentive Stock Options and Nonqualified Stock Options, subject
to the terms of the Plan. Notices will indicate whether the Stock Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option, the
option price, the term and the number of shares to which it pertains. To the
extent that any Stock Option is not designated as an Incentive Stock Option, or,
even if so designated does not qualify as an Incentive Stock Option on or
subsequent to its Grant Date, it will constitute a Nonqualified Stock Option. No
Incentive Stock Option will be granted hereunder on or after the 10th
anniversary of the date of stockholder approval of the Plan (or, if the
stockholders approve an amendment that increases the number of shares subject to
the Plan, the 10th anniversary of the date of such approval); provided, however,
that Incentive Stock Options granted prior to such 10th anniversary may extend
beyond that date.

9.2. Option Price. The option price per share of Common Stock purchasable under
a Stock Option will be determined by the Committee and will not be less than the
Fair Market Value of the Common Stock subject to the Stock Option on the Grant
Date.

9.3. Incentive Stock Options. The terms of the Plan addressing Incentive Stock
Options and each Incentive Stock Option will be interpreted in a manner
consistent with Section 422 of the Code and all valid regulations issued
thereunder.

9.4. Exercise. Stock Options will be exercisable at such time or times and
subject to the terms and conditions set forth in the Notice. A participant can
exercise a Stock Option, in whole or in part, at any time on or after the
Vesting Date and before the Expiration Date by giving written notice of exercise
to the Company specifying the number of shares of Common

 

-9-



--------------------------------------------------------------------------------

Stock subject to the Stock Option to be purchased. Such notice will be
accompanied by payment in full to the Company of the option price by certified
or bank check or such other cash equivalent instrument as the Company may
accept. If approved by the Committee, payment in full or in part may also be
made in the form of Common Stock (by delivery of such shares or by attestation)
already owned by the optionee of the same class as the Common Stock subject to
the Stock Option, based on the Fair Market Value of the Common Stock on the date
the Stock Option is exercised. Notwithstanding the foregoing, the right to make
payment in the form of already owned shares of Common Stock applies only to
shares that have been held by the optionee for at least six (6) months at the
time of exercise or that were purchased on the open market.

If approved by the Committee, payment in full or in part may also be made by
delivering a properly executed exercise notice to the Company, together with a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the amount of sale or broker loan proceeds necessary to pay the option price,
and, if requested, by the amount of any federal, state, local or foreign
withholding taxes. To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms, but any
loans by a broker in connection with an exercise shall be arranged between the
broker and the employee, and not by the Company.

In addition, if approved by the Committee, a Stock Option may be exercised by a
“net cashless exercise” procedure whereby all or any portion of the option price
and/or any required tax withholding may be satisfied by a reduction in the
number of shares issued upon exercise. In that case, the number of shares of
Common Stock issued upon exercise will be equal to: (a) the product of (i) the
number of shares as to which the Stock Option is then being exercised on a net
cashless basis, and (ii) the excess of (A) the Fair Market Value on the date of
exercise, over (B) the option price and/or any required tax withholding
associated with the net cashless exercise (expressed on a per share basis),
divided by (b) the Fair Market Value on the date of exercise. A number of shares
of Common Stock equal to the difference between the number of shares as to which
the Stock Option is then being exercised and the number of shares actually
issued upon such exercise will be deemed to have been retained by the Company in
satisfaction of the option price and/or any required tax withholding.

9.5. Settlement. As soon as practicable after the exercise of a Stock Option,
the Company will deliver to or on behalf of the optionee certificates of Common
Stock for the number of shares purchased. No shares of Common Stock will be
issued until full payment therefor has been made. Except as otherwise provided
in Section 9.8 Deferral of Stock Options Shares below, an optionee will have all
of the rights of a stockholder of the Company holding Common Stock, including,
but not limited to, the right to vote the shares and the right to receive
dividends, when the optionee has given written notice of exercise, has paid in
full for such shares and, if requested, has given the representation described
in Section 18 General Provisions. The Committee may give optionees Dividend
Equivalent Rights.

9.6. Nontransferability. No Stock Option will be transferable by the optionee
other than by will or by the laws of descent and distribution. All Stock Options
will be exercisable, subject to the terms of the Plan, only by the optionee, the
guardian or legal representative of the optionee, or any person to whom such
Stock Option is transferred pursuant to this paragraph, it

 

-10-



--------------------------------------------------------------------------------

being understood that the term “holder” and “optionee” include such guardian,
legal representative and other transferee. No Stock Option will be subject to
execution, attachment or other similar process.

Notwithstanding anything herein to the contrary, the Committee may permit a
participant at any time prior to his or her death to assign all or any portion
without consideration therefor of a Nonqualified Stock Option to:

 

  (a) The participant’s spouse or lineal descendants;

 

  (b) The trustee of a trust for the primary benefit of the participant and his
or her spouse or lineal descendants, or any combination thereof;

 

  (c) A partnership of which the participant, his or her spouse and/or lineal
descendants are the only partners;

 

  (d) Custodianships under the Uniform Transfers to Minors Act or any other
similar statute; or

 

  (e) Upon the termination of a trust by the custodian or trustee thereof, or
the dissolution or other termination of the family partnership or the
termination of a custodianship under the Uniform Transfers to Minor Act or any
other similar statute, to the person or persons who, in accordance with the
terms of such trust, partnership or custodianship are entitled to receive the
Nonqualified Stock Option held in trust, partnership or custody.

In such event, the spouse, lineal descendant, trustee, partnership or
custodianship will be entitled to all of the participant’s rights with respect
to the assigned portion of the Nonqualified Stock Option, and such portion will
continue to be subject to all of the terms, conditions and restrictions
applicable to the Nonqualified Stock Option.

9.7. Cashing Out. On receipt of written notice of exercise, the Committee may
elect to cash out all or part of the portion of the shares of Common Stock for
which a Stock Option is being exercised by paying the optionee an amount, in
cash or Common Stock, equal to the excess of the Fair Market Value of the Common
Stock over the option price times the number of shares of Common Stock for which
the Stock Option is being exercised on the effective date of such cash-out. In
addition, notwithstanding any other provision of the Plan, the Committee, either
on the Grant Date or thereafter, may give a participant the right to voluntarily
cash-out the participant’s outstanding Stock Options, whether or not then
vested, during the sixty (60)-day period following a Change in Control. A
participant who has such a cash-out right and elects to cash-out Stock Options
may do so during the sixty (60)-day period following a Change in Control by
giving notice to the Company to elect to surrender all or part of the Stock
Option to the Company and to receive cash, within thirty (30) days of such
election, in an amount equal to the amount by which the Change in Control Price
per share of Common Stock on the date of such election exceeds the exercise
price per share of Common Stock under the Stock Option multiplied by the number
of shares of Common Stock granted under the Stock Option as to which this
cash-out right is exercised. Notwithstanding the foregoing, if any cash-out
right would make a Change in Control transaction ineligible for
pooling-of-interests accounting, the Committee may eliminate or modify such
cash-out right.

 

-11-



--------------------------------------------------------------------------------

9.8. Deferral of Stock Option Shares. The Committee may from time to time
establish procedures pursuant to which an optionee may elect to defer, until a
time or times later than the exercise of a Stock Option, receipt of all or a
portion of the shares of Common Stock subject to such Stock Option and/or to
receive cash at such later time or times in lieu of such deferred shares, all on
such terms and conditions as the Committee will determine. If any such deferrals
are permitted, an optionee who elects such deferral will not have any rights as
a stockholder with respect to such deferred shares unless and until shares are
actually delivered to the optionee with respect thereto, except to the extent
otherwise determined by the Committee.

SECTION 10. STOCK APPRECIATION RIGHTS

10.1. Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights, subject to the terms of the Plan. Stock Appreciation Rights
granted with a Nonqualified Stock Option may be granted either on or after the
Grant Date. Stock Appreciation Rights granted with an Incentive Stock Option may
be granted only on the Grant Date of such Stock Option. Notices of Stock
Appreciation Rights granted with Stock Options may be incorporated into the
Notice of the Stock Option. Notices of Stock Appreciation Rights will indicate
whether the Stock Appreciation Right is independent of any Award or granted with
a Stock Option, the price, the term, the method of exercise and the form of
payment. The Committee may also grant Dividend Equivalent Rights in association
with any Stock Appreciation Right.

10.2. Exercise. A participant can exercise Stock Appreciation Rights, in whole
or in part, at any time after the Vesting Date and before the Expiration Date,
or, with respect to Stock Appreciation Rights granted in connection with any
Stock Option, at such time or times and to the extent that the Stock Options to
which they relate are exercisable, by giving written notice of exercise to the
Company specifying the number of Stock Appreciation Rights to be exercised. A
Stock Appreciation Right granted with a Stock Option may be exercised by an
optionee by surrendering any applicable portion of the related Stock Option in
accordance with procedures established by the Committee. To the extent provided
by the Committee, Stock Options which have been so surrendered will no longer be
exercisable to the extent the related Stock Appreciation Rights have been
exercised.

10.3. Settlement. As soon as practicable after the exercise of a Stock
Appreciation Right, an optionee will be entitled to receive an amount in cash,
shares of Common Stock or a combination of cash and shares of Common Stock, as
determined by the Committee, in value equal to the excess of the Fair Market
Value on the date of exercise of one share of Common Stock over the Stock
Appreciation Right price per share multiplied by the number of shares in respect
of which the Stock Appreciation Right is being exercised.

Upon the exercise of a Stock Appreciation Right granted with any Stock Option,
the Stock Option or part thereof to which such Stock Appreciation Right is
related will be deemed to have been exercised for the purpose of the limitation
set forth in Section 4 Shares on the number of shares of Common Stock to be
issued under the Plan, but only to the extent of the number of shares delivered
upon the exercise of the Stock Appreciation Right.

 

-12-



--------------------------------------------------------------------------------

10.4. Nontransferability. Stock Appreciation Rights will be transferable only to
the extent they are granted with any Stock Option, and only to permitted
transferees of such underlying Stock Option in accordance with the
Nontransferability provisions of Section 9.

SECTION 11. RESTRICTED STOCK

11.1. Restricted Stock. The Committee is authorized to grant Restricted Stock,
subject to the terms of the Plan. Notices for Restricted Stock may be in the
form of a Notice and book-entry registration or issuance of one or more stock
certificates. Any certificate issued in respect of shares of Restricted Stock
will be registered in the name of such participant and will bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Award, substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions, including, but not limited to,
forfeiture of the FMC Corporation Incentive Compensation and Stock Plan and a
Restricted Stock Notice. Copies of such Plan and Notice are on file at the
offices of FMC Corporation.”

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon will have lapsed and
that, as a condition of any Award of Restricted Stock, the participant will have
delivered a stock power, endorsed in blank, relating to the Common Stock covered
by such Award. The Notice or certificates will indicate any applicable
Performance Goals, any applicable designation of the Restricted Stock as a
Qualified Performance-Based Award and the form of payment.

11.2. Participant Rights. Subject to the terms of the Plan and the Notice or
certificate of Restricted Stock, the participant will not be permitted to sell,
assign, transfer, pledge or otherwise encumber shares of Restricted Stock until
the later of the Vesting Date and the date any applicable Performance Goals are
satisfied. Notwithstanding the foregoing, if approved by the Committee, a
participant may pledge Restricted Stock as security for a loan to obtain funds
to pay the option price for Stock Options. Except as provided in the Plan and
the Notice or certificate of the Restricted Stock, the participant will have,
with respect to the shares of Restricted Stock, all of the rights of a
stockholder of the Company holding Common Stock, including, but not limited to,
the right to vote the shares and to receive dividends with respect to the
shares; provided that, in the discretion of the Committee, cash or property
payable as a dividend on Restricted Stock may be subjected to the same vesting
conditions as the Restricted Stock giving rise to the payment or may be
converted into a number of additional shares of Restricted Stock (again, having
the same vesting conditions as the Restricted Stock giving rise to the payment)
determined by dividing the amount of the cash or the fair market value of the
property otherwise distributable (as determined by the Committee) by the Fair
Market Value on the dividend payment date.

 

-13-



--------------------------------------------------------------------------------

11.3. Settlement. As soon as practicable after the later of the Vesting Date and
the date any applicable Performance Goals are satisfied and prior to the
Expiration Date, unlegended certificates for such shares of Common Stock will be
delivered to the participant upon surrender of any legended certificates, if
applicable.

SECTION 12. PERFORMANCE UNITS

12.1. Performance Units. The Committee is authorized to grant Performance Units,
which include, among other Awards and without limitation, restricted stock units
and common stock units, subject to the terms of the Plan. Notices of Performance
Units will indicate any applicable Performance Goals, any applicable designation
of the Award as a Qualified Performance-Based Award and the form of payment.

12.2. Settlement. As soon as practicable after the later of the Vesting Date and
the date any applicable Performance Goals are satisfied, Performance Units will
be paid in the manner as provided in the Notice. Payment of Performance Units
will be made in an amount of cash equal to the Fair Market Value of one share of
Common Stock multiplied by the number of Performance Units earned or, if
applicable, in a number of shares of Common Stock equal to the number of
Performance Units earned, each as determined by the Committee. The Committee may
at or after the Grant Date give the participant a right to defer receipt of cash
or shares in settlement of Performance Units for a specified period or until a
specified event. Subject to any exceptions adopted by the Committee, an election
by a participant to defer must be made before the commencement of the Award
Cycle for the Performance Units.

SECTION 13. OTHER AWARDS

The Committee is authorized to make, either alone or in conjunction with other
Awards, Awards of cash or Common Stock and Awards that are valued in whole or in
part by reference to, or are otherwise based upon, Common Stock, including,
without limitation, convertible debentures.

SECTION 14. CHANGE IN CONTROL

14.1. Impact of Change in Control. Notwithstanding any other provision of the
Plan to the contrary, in the event of a Change in Control, as of the date such
Change in Control is determined to have occurred, any outstanding:

 

  (a) Stock Options and Stock Appreciation Rights become fully exercisable and
vested to the full extent of the original grant;

 

  (b) Restricted Stock becomes free of all restrictions and deferral limitations
and becomes fully vested and transferable to the full extent of all or a portion
of the maximum amount of the original grant as provided in the Notice, or, if
not provided in the Notice, as determined by the Committee;

 

  (c) Performance Units become vested to the extent provided in the Notice, or
if not provided in the Notice, as determined by the Committee. In addition, to
the extent settlement of such Performance Units has been deferred, if the Change
in Control

 

-14-



--------------------------------------------------------------------------------

constitutes a “change in the ownership of the Company,” a “change in effective
control of the Company,” or a “change in the ownership of a substantial portion
of the assets of the Company” (in each case as defined in Section 409A of the
Code), such settlement occurs in cash or Common Stock (as determined by the
Committee) as promptly as is practicable following the Change in Control; and

 

  (d) Management Incentive Awards become fully vested to the full extent of all
or a portion of the maximum amount of the original grant as provided in the
Notice, or, if not provided in the Notice, as determined by the Committee, and
such Management Incentive Awards will be settled in cash or Common Stock, as
determined by the Committee, as promptly as is practicable following the Change
in Control.

The Committee may also make additional substitutions, adjustments and/or
settlements of outstanding Awards as it deems appropriate and consistent with
the Plan’s purposes.

14.2. Definition of Change in Control. For purposes of the Plan, a “Change in
Control” will mean the happening of any of the following events:

 

  (a) An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty percent (20%) or more of either (1) the then outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (2) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); excluding, however, the following: (A) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company,
or (D) any acquisition pursuant to a transaction which complies with Subsections
(1), (2) and (3) of Subsection (c) of this Section 14.2;

 

  (b) A change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (such Board will be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this
Section 14.2, that any individual who becomes a member of the Board subsequent
to the Effective Date, whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of those
individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) will be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or

 

-15-



--------------------------------------------------------------------------------

threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board will not be so considered as a member of the Incumbent Board;

 

  (c) Consummation of a reorganization, merger or consolidation, sale or other
disposition of all or substantially all of the assets of the Company, or
acquisition by the Company of the assets or stock of another entity (“Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (1) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than sixty
percent (60%) of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(2) no Person (other than the Company, any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, twenty percent
(20%) or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors except to the extent that such ownership
existed prior to the Corporate Transaction, and (3) individuals who were members
of the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or

 

  (d) The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

14.3. Change in Control Price. For purposes of the Plan, “Change in Control
Price” means the higher of (a) the highest reported sales price, regular way, of
a share of Common Stock in any transaction reported on the New York Stock
Exchange or other national exchange on which such shares are listed during the
sixty (60)-day period prior to and including the date of a Change in Control; or
(b) if the Change in Control is the result of a tender or exchange offer or a
Corporate Transaction, the highest price per share of Common Stock paid in such
tender or exchange offer or Corporate Transaction; provided, however, that in
the case of Incentive Stock Options and Stock Appreciation Rights relating to
Incentive Stock Options, the Change in Control Price will be in all cases the
Fair Market Value of the Common Stock on the date such Incentive Stock Option or
Stock Appreciation Right is exercised. To the extent that the consideration paid
in any such transaction described above consists all or in part of securities or
other noncash consideration, the value of such securities or other noncash
consideration will be determined by the Committee.

 

-16-



--------------------------------------------------------------------------------

SECTION 15. FORFEITURE OF AWARDS

Notwithstanding anything in the Plan to the contrary, the Committee may, in the
event of serious misconduct by a participant (including, without limitation, any
misconduct prejudicial to or in conflict with the Company or its Affiliates, or
any Termination of Employment for Cause), or any activity of a participant in
competition with the business of the Company or any Affiliate, (a) cancel any
outstanding Award granted to such participant, in whole or in part, whether or
not vested or deferred, and/or (b) if such conduct or activity occurs within one
year following the exercise or payment of an Award, require such participant to
repay to the Company any gain realized or payment received upon the exercise or
payment of such Award (with such gain or payment valued as of the date of
exercise or payment). Such cancellation or repayment obligation will be
effective as of the date specified by the Committee. Any repayment obligation
may be satisfied in Common Stock or cash or a combination thereof (based upon
the Fair Market Value of Common Stock on the day of payment), and the Committee
may provide for an offset to any future payments owed by the Company or any
Affiliate to the participant if necessary to satisfy the repayment obligation.
The determination of whether a participant has engaged in a serious breach of
conduct or any activity in competition with the business of the Company or any
Affiliate will be made by the Committee in good faith. This Section 15 will have
no application following a Change in Control.

SECTION 16. AMENDMENT AND TERMINATION

The Committee may amend, alter, or discontinue the Plan or any Award,
prospectively or retroactively, but no amendment, alteration or discontinuation
may impair the rights of a recipient of any Award without the recipient’s
consent, except such an amendment made to comply with applicable law, stock
exchange rules or accounting rules.

No amendment will be made without the approval of the Company’s stockholders to
the extent such approval is required by applicable law or stock exchange rules,
or to the extent such amendment increases the number of shares available for
delivery under the Plan. Without the approval of the Company’s stockholders, the
Committee will not reduce the option price of a Stock Option after the Grant
Date or cancel an outstanding Stock Option and grant a new Stock Option with a
lower exercise price in substitution therefor (other than, in either case, in
accordance with the adjustment provisions in the last paragraph of Section 4.1).

SECTION 17. UNFUNDED STATUS OF PLAN

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

 

-17-



--------------------------------------------------------------------------------

SECTION 18. GENERAL PLAN PROVISIONS

18.1. General Provisions. The Plan will be administered in accordance with the
following provisions and any other rule, guideline and practice determined by
the Committee:

 

  (a) Each person purchasing or receiving shares pursuant to an Award may be
required to represent to and agree with the Company in writing that he or she is
acquiring the shares without a view to the distribution of the shares.

 

  (b) The certificates for shares issued under an Award may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.

 

  (c) Notwithstanding any other provision of the Plan, any Award, any Notice or
any other agreements made pursuant thereto, the Company is not required to issue
or deliver any shares of Common Stock prior to fulfillment of all of the
following conditions:

 

  (i) Listing or approval for listing upon notice of issuance, of such shares on
the New York Stock Exchange, Inc., or such other securities exchange as may at
the time be the principal market for the Common Stock;

 

  (ii) Any registration or other qualification of such shares of the Company
under any state or federal law or regulation, or the maintaining in effect of
any such registration or other qualification which the Committee deems necessary
or advisable; and

 

  (iii) Obtaining any other consent, approval, or permit from any state or
federal governmental agency which the Committee deems necessary or advisable.

 

  (d) The Company will not issue fractions of shares. Whenever, under the terms
of the Plan, the aggregate number of shares required to be issued to a
participant at a particular time includes a fractional share, one additional
whole share will be issued to the participant in lieu of and in satisfaction for
that fractional share.

 

  (e) In the case of a grant of an Award to any Eligible Individual of an
Affiliate of the Company, the Company may, if the Committee so directs, issue or
transfer the shares of Common Stock, if any, covered by the Award to the
Affiliate, for such lawful consideration as the Committee may specify, upon the
condition or understanding that the Affiliate will transfer the shares of Common
Stock to the Eligible Individual in accordance with the terms of the Award
specified by the Committee pursuant to the provisions of the Plan. All shares of
Common Stock underlying Awards that are forfeited or canceled revert to the
Company.

18.2. Employment. The Plan will not constitute a contract of employment, and
adoption of the Plan will not confer upon any employee any right to continued
employment, nor will it interfere in any way with the right of the Company or an
Affiliate to terminate at any time the employment of any employee or the
membership of any director on a board of directors or any consulting arrangement
with any Eligible Individual.

 

-18-



--------------------------------------------------------------------------------

18.3. Tax Withholding Obligations. No later than the date as of which an amount
first becomes includible in the gross income of the participant for federal
income tax purposes with respect to any Award under the Plan, the participant
will pay to the Company, or make arrangements satisfactory to the Company
regarding the payment of, any federal, state, local or foreign taxes of any kind
required by law to be withheld with respect to such amount. Unless otherwise
determined by the Company, withholding obligations may be settled with Common
Stock, including Common Stock that is part of the Award that gives rise to the
withholding requirement; provided, that not more than the legally required
minimum withholding may be settled with Common Stock. The obligations of the
Company under the Plan will be conditional on such payment or arrangements, and
the Company and its Affiliates will, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the
participant. The Committee may establish such procedures as it deems
appropriate, including making irrevocable elections, for the settlement of
withholding obligations with Common Stock.

18.4. Beneficiaries. The Committee will establish such procedures as it deems
appropriate for a participant to designate a beneficiary to whom any amounts
payable in the event of the participant’s death are to be paid or by whom any
rights of the participant, after the participant’s death, may be exercised.

18.5. Governing Law. The Plan and all Awards made and actions taken thereunder
will be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws. Notwithstanding
anything herein to the contrary, in the event an Award is granted to Eligible
Individual who is employed or providing services outside the United States and
who is not compensated from a payroll maintained in the United States, the
Committee may modify the provisions of the Plan and/or any such Award as they
pertain to such individual to comply with and account for the tax and accounting
rules of the applicable foreign law so as to maintain the benefit intended to be
provided to such participant under the Award.

18.6. Nontransferability. Except as otherwise provided in Section 9 Stock
Options and Section 10 Stock Appreciation Rights, or by the Committee, Awards
under the Plan are not transferable except by will or by laws of descent and
distribution.

18.7. Severability. Wherever possible, each provision of the Plan and of each
Award and of each Notice will be interpreted in such a manner as to be effective
and valid under applicable law. If any provision of the Plan, any Award or any
Notice is found to be prohibited by or invalid under applicable law, then
(a) such provision will be deemed amended to and to have contained from the
outset such language as will be necessary to accomplish the objectives of the
provision as originally written to the fullest extent permitted by law; and
(b) all other provisions of the Plan and any Award will remain in full force and
effect.

18.8. Strict Construction. No rule of strict construction will be applied
against the Company, the Committee or any other person in the interpretation of
the terms of the Plan, any Award, any Notice, any other agreement or any rule or
procedure established by the Committee.

 

-19-



--------------------------------------------------------------------------------

18.9. Stockholder Rights. Except as otherwise provided herein, no participant
will have dividend, voting or other stockholder rights by reason of a grant of
an Award or a settlement of an Award in cash.

 

-20-